Citation Nr: 1504441	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen a service connection claim for a left wrist disorder.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder.  

4.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty between May 1973 and May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).    

With regard to the claim to reopen service connection for a psychiatric disorder, the Veteran initially brought his claim to service connection for a psychiatric disorder by stating he has stress, and then posttraumatic stress disorder (PTSD).  He has since claimed service connection for, or has been diagnosed with, several other psychiatric disorders.  As such, the Board has broadened the issue on appeal to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2009 VA Form I-9 (substantive appeal), the Veteran requested a Board hearing in Washington, D.C.  In correspondence received in June 2012, the Veteran changed his request, asking instead for a video conference hearing before the Board convened at the RO in Montgomery, Alabama.    
 
Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran at the RO in Montgomery, Alabama.  The Veteran should be notified at his most-recent address of record of the date and time of the hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




